20

21

22

23

24

25

26

a7

28

 

 

Case 4:19-cv-00457-RCC-BGM Document 63

WEST, LONGENBAUGH SPANIER
& ZICKERMAN, P.L.L.C.

310 S. Williams Blvd., Ste, 250
Tucson, AZ 8571 |

PHONE (520) 790-7337

FAX (520) 748-0852
marco@welzaz.com

Marco Costa
State Bar of Arizona No, 031915
Attorney for Defendants

Filed 04/21/21 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

VALMET ENGINEERING PRIVATE
LTD; A CORPORATION ORGANIZED
UNDER THE LAWS OF INDIA;
SUBRAMONI PADMANABHAN
HARIHARAN, A CITIZEN OF INDIA,

Plaintiff/Counter-Defendant,

VS.

SWAMINATHAN SUBRAMANIAN
AND UMAMAHESWARI GANESAN,
HUSBAND AND WIFE; AND NATHAN
CONSULTING, LLC DBA ABSOLUTE
TURNING & MACHINE, A LIMITED
LIABILITY COMPANY ORGANIZED
UNDER THE LAWS OF ARIZONA,

Defendants/Counter-Plaintitfs,

 

Case No.: 4:19-CV-00457-BGM

APPLICATION TO WITHDRAW
AS COUNSEL WITH CONSENT

Assigned to: Hon. Bruce G. Macdonald

COMES NOW the undersigned, MARCO COSTA, for the firm of West, Longenbaugh,

Spanier, and Zickerman, P.L.L.C., attorney for Defendants/Counter-Plaintiffs, SWAMINATHAN
SUBRAMANIAN AND UMAMAHESWARI GANESAN AND NATHAN CONSULTING,
LLC DBA ABSOLUTE TURNING & MACHINE, and pursuant to LR Civ, 83.3(b), moves the Court

to allow him to withdraw as attorney of record for the following reasons: Client has requested that

undersigned take no further action in this matter,
19

20

21

22.

23

24

25

26

27

 

 

Case 4:19-cv-00457-RCC-BGM Document 63 Filed 04/21/21 Page 2 of 6

Pursuant to LR Civ. 83.3(b), Defendants/Counter-Plaintiffs have been advised that there is no date
settled for trial at this moment.

Defendants/Counter-Plaintiffs are aware of the status of the case.

Defendants/Counter-Plaintiffs last known address is 11100 N Eagle Crest Dr,, Oro Valley, AZ
85737, phone number 602-418-2171.

DATED this 21% day of April 2021.

WEST, LONGENBAUGH,
SPANIER & ZICKIERMAN, PLLC.

GMC

MARCO COSTA
Attorney for Defendants/Counter-Plaintiffs

    

By:

{Defendants/Counter-Plaintiffs’ consent on the next page]
20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-00457-RCC-BGM Document 63 Filed 04/21/21 Page 3 of 6

CONSENT
Defendants/Counter-Plaintiffs, SWAMINATHAN SUBRAMANIAN AND
UMAMAHESWARI GANESAN AND NATHAN CONSULTING, LLC DBA ABSOLUTE
TURNING & MACHINE, hereby approve and consent to the foregoing Application to Withdraw by

their attorney of record.

Defendants/Counter-Plaintiffs have been advised that there is no date settled for trial at this

moment.
Defendants/Counter-Plaintiffs are aware of the status of the case.

Defendants/Counter-Plaintitfs have been advised to seek other legal counsel to eventually continue

representation in this matter.

DATED this _ 291% day of April 2021.

Aig Uw

THAN SUBRAMANIAN UMAMAHESWARI GANESAN

SWAM ‘a
Léa

NATHAN CONSULTING, ey DBA ABSOLUTE TURNING & MACHINE

  
 
 

 

RESPECTFULLY SUBMITTED this day of , 2021,

WEST, LONGENBAUGH SPANIER
& ZICIKERMAN, P.L.L.C.

" LE Ya ica lhlee

Marco Costa
Attorney for Defendants
20

21

22

23

a4

25

26

28

 

 

Case 4:19-cv-00457-RCC-BGM Document 63 Filed 04/21/21 Page 4 of 6

CERTIFICATE OF SERVICE

Thereby certify that on the 2) day of Apr 2021, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing (NEF) to the following:

Jeanna Chandler Nash, Esq.
Udall Law Firm, LLP

4801 E Broadway Blvd, Ste 400
Tucson, AZ 85711-3638
JChandfer@udalllaw.com

Marco Costa, Esq.

Arizona bar number 031915
Attorney for Defendants and
Counter-Plaintiffs

West, Longenbaugh, Spanier
& Zickerman,

Attorneys at Law

310 S Williams Blvd., Suite 250
Tucson, AZ 85711

Phone: 520-790-7337

Fax: 520-748-0852
marco@welzaz.com
10

11

12

14

15

16

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-00457-RCC-BGM Document 63 Filed 04/21/21 Page 5 of 6

WEST, LONGENBAUGH,
SPANIER & ZICKERMAN, P.L.L.C,
310 S. Williams Blvd., Ste. 250
Tucson, AZ 85711

PHONE 320 790-7337

FAX (520) 748-0852

marco@welzaz.com

 

Marco Costa
State Bar of Arizona No. 031915
Attorney for Defendants

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

VALMET ENGINEERING PRIVATE Case No.: 4:19-CV-00457-BGM
LTD; A CORPORATION ORGANIZED
UNDER THE LAWS OF INDIA;
eee RUAN pia. | ORDER RE: APPLICATION TO

, , WITHDRAW AS ATTORNEY OF

RECORD
Plaintiff/Counter-Defendant, (With Consent)

VS.

Assigned to: Hon. Bruce G. Macdonald
SWAMINATHAN SUBRAMANIAN
AND UMAMAHESWARI GANESAN,
HUSBAND AND WIFE; AND NATHAN
CONSULTING, LLC DBA ABSOLUTE
TURNING & MACHINE, A LIMITED
LIABILITY COMPANY ORGANIZED
UNDER THE LAWS OF ARIZONA,

 

Defendants/Counter-Plaintiffs

This matter having come before this Court on an Application to Withdraw as Attorney of
Record and, it appearing on the Application that the Defendants having signed their consent, and
good cause appearing;

IT IS ORDERED granting the Application to Withdraw. MARCO COSTA, of the law
firm WEST, LONGENBAUGH, SPANIER & ZICKERMAN, P.L.L.C., is permitted to withdraw

from the above-captioned case as attorney of record for Defendants/Counter-Plaintiffs.
19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-00457-RCC-BGM Document 63 Filed 04/21/21 Page 6 of 6

DATED this

day of

, 2021.

 

HON. BRUCE G. MACDONALD
UNITED STATES MAGISTRATE JUDGE
